Citation Nr: 9903437	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  98-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma granting service connection for PTSD and assigning a 
10 percent evaluation effective from August 25, 1997.  By 
rating decision of July 1998, this rating was increased to 50 
percent, again effective on August 25, 1997.  However, the 
veteran has indicated that he is not satisfied with the 50 
percent rating.  Therefore, the issue remains in appellate 
status.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the veteran's 
PTSD is more severely disabling than currently evaluated.  
Specifically, it is asserted that the veteran suffers from 
crying spells, depression, and lack of energy, nightmares, 
and feelings of rage.  The veteran's representative argues 
that the veteran's PTSD symptomatology more nearly 
approximated the criteria for a 70 percent rating and that 
entitlement to such a rating is therefore warranted pursuant 
to 38 C.F.R. § 4.7 (1998).


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
50 percent for the veteran's PTSD.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptomatology attributable to the veteran's PTSD 
currently results in no more than occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.125-4.130, Diagnostic Code 9411 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a).  After reviewing the 
record, including the detailed October 1997 VA examination 
report, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155.  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Moreover, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran underwent a VA examination in October 1997.  This 
examination documented that the veteran reported continuing 
problems with depression, sleep disturbance, lack of energy, 
crying spells, rage, and nightmares.  He reported that he was 
very confused when he returned from Vietnam and that he felt 
like everybody was against him.  He controlled his feelings 
of paranoia by getting involved in karate to the point where 
he would practice at the gym from the moment he got up in the 
morning until he went to bed at night.  He further reported 
that he has been unable to continue with the karate since an 
injury in 1991.  

The veteran indicated that he had been married twice but that 
both marriages had ended in divorce.  At the time of the 
examination he had had a steady girlfriend for a year.  He 
also reported that he did not work, but occupied himself by 
reading, watching television, riding his motorcycle, and 
teaching a karate class for children with ADD.  He reported 
that he had few friends and that he rarely socialized.  

The examiner found the veteran to be dressed casually with 
appropriate grooming and hygiene.  Speech was clear with a 
good ability to express himself.  Affect was deemed calm and 
controlled, but the overall mood seemed slightly depressed.  
Orientation was appropriate and thinking was spontaneous, 
logical, and productive.  The examiner found the veteran to 
be somewhat rambling in his presentation.  Thought content 
was notable for seeing himself as a victim of other's 
treatment.  He denied problems with hallucinations and 
suicidal or homicidal ideation.  Relationships with others 
seemed fair with a medium amount of contact with others.  
There did seem to be a problem with being detached from 
others.  Self-esteem was intact.  Memory was reported to be 
good, but judgment poor.  Insight was limited with a tendency 
to blame others for his difficulties.  The examiner commented 
that the veteran's PTSD problems were occurring daily and had 
been chronic in duration.  The examiner further stated that 
the PTSD symptoms were currently mild in intensity.  Finally, 
the examiner diagnosed the veteran with PTSD and a 
personality disorder.  A Global Assessment of Functioning 
(GAF) score of 62 for the PTSD was assigned. 

The veteran has been rated at 50 percent for PTSD under 
Diagnostic Code 9411.  The Board observes here that since the 
veteran's claim for service connection for PTSD was received 
in August 1997, only the current rating criteria (as opposed 
to those in effect prior to November 7, 1996) are for 
consideration. 

The criteria under Diagnostic Code 9411 provides that a 50 
percent evaluation is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

After considering the evidence in light of the pertinent 
rating criteria, the Board finds that the preponderance of 
the evidence is against entitlement to an evaluation in 
excess of 50 percent at this time.  It is clear from evidence 
submitted that the veteran experiences difficulties in his 
life with anger, depression, and some social isolation.  
However, his current symptomatology is contemplated by the 
current 50 percent rating, and the record does not show that 
the criteria for the next higher rating of 70 percent have 
been met.  There is no evidence of suicidal ideation, no 
neglect of personal appearance, no near continuous panic or 
depression, and no illogical, obscure or irrelevant speech.  
Moreover, there is no indication that he suffers spatial 
disorientation or that he has impaired impulse control.  He 
does seem to have problems establishing and maintaining 
relationships with two failed marriages and no reported 
friendships.  He does have contact, however, with people 
through his steady girlfriend and his karate class.  While 
not controlling in itself, the Board observes that the VA 
examiner has described the veteran's PTSD symptomatology as 
mild in intensity and the assigned GAF score of 62 represents 
some mild symptoms, but generally functioning pretty well 
with some meaningful interpersonal relationships.  The 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, 32 (4th ed., 1994).  In sum, when 
the totality of disabling symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for 50 percent disability 
under the diagnostic code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that in this case, the disability picture is not 
so exceptional or unusual as to warrant referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's PTSD 
has resulted in frequent hospitalizations or marked 
interference in employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 6 -


